          Case 1:09-cr-00415-VEC Document 285 Filed 04/21/20 Page 1 of 2
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                    DATE FILED: 4/21/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :    09-CR-415 (VEC)
                                                                :
 ANTONIO ROSARIO,                                               :        ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 6, 2020, Mr. Rosario moved for compassionate release pursuant to

18 U.S.C. § 3582(c) (Dkt. 281);

        WHEREAS this Court has found that it may not waive the statute’s exhaustion

requirement because of the exigencies presented by the COVID-19 pandemic, see Order at 1, 18-

CR-840, Dkt. 153, United States v. Piskacek (Apr. 10, 2020) (citing United States v. Roberts, No.

18-CR-528, 2020 WL 1700032, at *2–3 (S.D.N.Y. Apr. 8, 2020)):

        WHEREAS Mr. Rosario’s motion represents that he filed his “request for a

compassionate release motion with the MDC’s Warden on April 2, 2020,” Def.’s Reply (Dkt.

284) at 2 n.1;

        WHEREAS Mr. Rosario has an appeal pending, divesting this Court of jurisdiction to

rule on his request for compassionate release, even after 30 days have elapsed from the date his

request for compassionate release was filed with the Warden of MDC;

        IT IS HEREBY ORDERED that the Court will defer determining whether to issue an

indicative ruling pursuant to Fed. R. Crim. Proc. 37(a)(3) until 30 days have lapsed from the

MDC Warden’s receipt of the motion. At that time, Mr. Rosario must notify the Court whether

the Bureau of Prisons has acted on his request.
        Case 1:09-cr-00415-VEC Document 285 Filed 04/21/20 Page 2 of 2



       IT IS FURTHER ORDERED that, on May 4, 2020, the Government shall provide the

Court with a report on the number of inmates then detained at the MDC who have tested positive

for COVID-19 and the number of inmates then detained at the MDC who have been tested for

COVID-19.

SO ORDERED.
                                                     _________________________________
Date: April 21, 2020                                       VALERIE CAPRONI
      New York, NY                                         United States District Judge




                                            2 of 2
